       Case 1:21-cv-04235-JMF Document 8 Filed 06/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
YONY SOSA, ON BEHALF OF HIMSELF AND
ALL OTHER PERSONS SIMILARLY         :
SITUATED,                           :
                                    :                     No.: 1:21-cv-4235
                Plaintiffs,         :
                                    :                     PROOF OF NOTICE
                    v.              :
                                    :
ORCHARD YARN AND THREAD COMPANY:
                                    :
INC.,                               :
                                    :
               Defendant.
------------------------------------x

                             CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2021, I served the foregoing: Your Honor’s Order

dated May 12, 2021 (Dkt. 6), and a copy of Your Honor’s Individual Rules of Practice in

Civil Cases, on all other parties in this action by way of electronic mail.



                                                                    GOTTLIEB & ASSOCIATES

                                                                       /s/Michael A. LaBollita, Esq.

                                                                  Michael A. LaBollita, (ML-9985)
                                                                   150 East 18th Street, Suite PHR
                                                                             New York, NY 10003
                                                                           Phone: (212) 228-9795
                                                                              Fax: (212) 982-6284
                                                                           Michael@Gottlieb.legal

                                                                              Attorneys for Plaintiffs
